
	

115 HR 5890 : Assisting States’ Implementation of Plans of Safe Care Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5890
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To require the Secretary of Health and Human Services to provide assistance to States in complying
			 with, and implementing, certain provisions of section 106 of the Child
			 Abuse Prevention and Treatment Act in order to promote better protections
			 for young children and family-centered responses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Assisting States’ Implementation of Plans of Safe Care Act. 2.Assisting States with implementation of plans of safe care (a)In generalThe Secretary of Health and Human Services shall provide written guidance and, if appropriate, technical assistance to support States in complying with, and implementing, subsections (b)(2)(B)(iii) and (d)(18) of section 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) in order to promote better protections for young children and family-centered responses.
 (b)RequirementsThe guidance and technical assistance shall— (1)enhance States’ understanding of requirements and flexibilities under the law, including clarifying key terms;
 (2)address State-identified challenges with developing, implementing, and monitoring plans of safe care;
 (3)disseminate best practices related to developing and implementing plans of safe care, including differential response, collaboration and coordination, and identification and delivery of services, while recognizing needs of different populations and varying community approaches across States;
 (4)support collaboration between health care providers, social service agencies, public health agencies, and the child welfare system, to promote a family-centered treatment approach;
 (5)prevent separation and support reunification of families if in the best interests of the child; (6)recommend treatment approaches for serving infants, pregnant women, and postpartum women whose infants may be affected by substance use that are designed to keep infants with their mothers and families whenever appropriate, including recommendations to encourage pregnant women to receive health and other support services during pregnancy;
 (7)support State efforts to develop technology systems to manage and monitor implementation of plans of safe care; and
 (8)help States improve the long-term safety and well-being of young children and their families. (c)ConstructionThe guidance and technical assistance shall not be construed to amend the requirements of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.).
 (d)DefinitionFor purposes of this section, the term State has the meaning given such term in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).
			Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk
